UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7593



RASHAWN LAMONT ALEXANDER,

                                               Plaintiff - Appellant,

          versus


JOYCE FRANCIS, Warden,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:06-cv-00094-JSK)


Submitted: January 18, 2007                 Decided:   January 23, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rashawn Lamont Alexander, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rashawn Lamont Alexander, a federal prisoner, appeals the

district    court’s   order   accepting      the    recommendation   of    the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.    Alexander     v.   Francis,    No.   1:06-cv-00094-JSK

(N.D.W. Va. Aug. 29, 2006). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -